DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/23/2021 regarding claims 1-3, 5-10, 23, 26-30, 32, 34-35 have been fully considered but they are not persuasive. Regarding the argument that Wyse does not disclose an algorithm configured to generate a synthesized sound in dependence on control parameters, the examiner argues that Wyse discloses algorithmic sound models in Page 17; lines 15-20. Wyse discloses (in Page 13; lines 17- Page 14; line 18) using sound samples but also teaches procedurally generated sound or producing a segment through well-known techniques. Also Wyse discloses that the models provide interface used to control the sounds and updating parameters. Moreover, Wyse discloses in Page 22; lines 18-25 that the model is provided with control parameters used to alter the sound produced. Therefore Wyse disclose an algorithm configured to generate a synthesized sound in dependence on control parameters. 
In response to applicant's argument that Faye is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Faye .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 23, 26-28, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1).
Regarding claim 1, Wyse et al disclose a sound synthesis system for generating a user defined synthesized sound effect, the system comprising: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs; a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; lines 5-10; 

Regarding claim 2, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, further comprising an application interface, API (Wyse et al; Page 22; lines 13-17), wherein: the user defined inputs are input to the sound synthesis system via the API (Wyse et al; Page 23; lines 15-15); and the generated synthesized user defined sound effect is output from the sound synthesis system via the API (Wyse et al; Page 45; lines 24-26).

Regarding claim 6, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein each of the audio effect object comprises an algorithm configured to process a received sound in dependence on one or more of the control parameters (Wyse et al; Page 17; lines 15-17; Page 18; lines 25-25).

Regarding claim 8, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the sound synthesis system is arranged to operate substantially in real time (Wyse et al; Page 23; lines 20-25).

Regarding claim 9, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the sound effect object comprises a specialization function for generating sound effects directed towards a position in a virtual space. However, in the same field of endeavor, Fay et al disclose a sound synthesis system wherein the sound effect object comprises a specialization function for generating sound effects directed towards a position in a virtual space (Fay et al; Para [0074]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sound spatialization taught by Fay for sound localization in the sound synthesis system of taught by Wyse. The motivation to do so would have been to enhance the quality of the sound being outputted.

Regarding claim 23, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, further comprising a graphical user interface for receiving 

Regarding claim 26, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the control parameters comprise global parameters that are the same for each sound effect object and audio effect object in a synthesis track and/or auxiliary channel for a sound effect (Wyse et al Page 45; lines 24-26; Page 46; lines 1).

Regarding claim 27, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the control parameters comprise object specific parameters that are the same or different for each sound effect object and audio effect object in a synthesis track and/or auxiliary channel for a sound effect (Wyse et al; Page 46; lines 1-5).

Regarding claim 28, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the user defined inputs are user intuitive inputs (Wyse et al; Page 47; lines 19-25); and the generator of the control parameters is arranged to map the user defined inputs to the control parameters (Wyse et al; Page 48; lines 5-10).

Regarding claim 34, Wyse et al disclose a method of synthesizing a user defined synthesized sound effect (Wyse et al; Fig 2), the method comprising: inputting a definition of a sound effect into a sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); and receiving a sound effect from the sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); wherein the sound synthesis system is for generating a user defined synthesized sound effect and comprises: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs (Wyse et al; Page 29; lines 20-25); a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; lines 5-10; parameters for external control; Page 14; lines 18-25; top layers parameters); a plurality of audio effect objects, wherein each audio effect object is arranged to receive a sound from one or more sound effect objects and/or one or more other audio effect objects, process the received sound in dependence on one or more of 

Regarding claim 35, Wyse et al disclose a computer program comprising instructions that, when executed, provide a method of synthesizing a user defined synthesized sound effect (Wyse et al; Fig 2), the method comprising: inputting a definition of a sound effect into a sound synthesis system (Wyse et al; Fig 2; Page 25; lines 15-23); and receiving a sound effect from the sound synthesis system (Wyse et al; Page 11; lines 20-25); wherein the sound synthesis system is for generating a user defined synthesized sound effect and comprises: a receiver of user defined inputs for defining a sound effect (Wyse et al; Page 11; lines 20-25); a generator of control parameters in dependence on the received user defined inputs (Wyse et al; Page 29; lines 20-25); a plurality of sound effect objects, wherein each sound effect object is arranged to generate a different class of sound (Wyse et al; Page 12; lines 10-15) and each sound effect object comprises a sound synthesis model arranged to generate a sound in dependence on one or more of the control parameters (Wyse et al; Page 12; . 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Hornal et al (US 2007/0112977 A1).
Regarding claim 3, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the user defined inputs are received via the Internet. However, in the same field of endeavor, Hornal et al disclose a sound synthesis system wherein the user defined inputs are received via the Internet (Hornal et al; Para [0005][0017]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the remote sound effect synthesis taught by Hornal for the sound synthesis system of Wyse .

Claims 5, 7, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Fournel (US 2012/0263310 A1).
Regarding claim 5, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein each of the sound synthesis models comprises a plugin. However, in the same field of endeavor, Fournel discloses a sound effect system wherein each of the sound synthesis models comprises a plugin (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyse et al. The motivation to do so would have been to faithfully reproduce the sound effects.

Regarding claim 7, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein each of the audio effect objects comprises a plugin. However, in the same field of endeavor, Fournel discloses a sound effect system wherein each of the audio effect objects comprises a plugin (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyse et al. The motivation to do so would have been to faithfully reproduce the sound effects.

Regarding claim 30, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the sound synthesis system is computer-implemented wherein the sound effect object, audio effect object and scene creation function are all software modules. However, in the same field of endeavor, Fournel discloses a sound effect system wherein the sound synthesis system is computer-implemented wherein the sound effect object, audio effect object and scene creation function are all software modules (Fournel; Para [0080]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the plugin taught by Founel as audio effect objects for the sound synthesis taught by Wyse et al. The motivation to do so would have been to faithfully reproduce the sound effects.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Fournel (US 2012/0263310 Ai) and further in view of O’connell (US 5,331,111).
Regarding claim 10, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, wherein the sound synthesis system further comprises a trigger track for defining start times and or end times on the timeline of each sound effect object and/or audio effect object (Wyse et al; Page 49; lines 5-8); wherein a trigger track is provided for one or more synthesis track, auxiliary channel, sound effect, mix bus, sound effect object and audio effect object (Wyse et al; Page 49; lines 5-8); wherein the sound synthesis system further comprises a control track for changing one .

Claims 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyse et al (WO 99/16049 A1) in view of Fay et al (US 2009/0048698 A1) and further in view of Baldan et al (NPL, The Sound Design Toolkit).
Regarding claim 29, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the user defined inputs include real-world characteristics of a sound effect and/or semantic descriptors, such as any of density of rain, crackling of fire, wind speed, height, bubble frequency, duration, distance from listener, roughness of ground, warmth, depth, woosh, rumble, ambience, gustiness and sounds like metal/plastic/cardboard. However, in the same field of endeavor, Baldan et al disclose a sound synthesis system wherein the user defined inputs include real-world characteristics of a sound effect and/or semantic descriptors, such as any of density of rain, crackling of fire, wind speed, height, bubble frequency, duration, distance from listener, roughness of ground, warmth, depth, woosh, rumble, ambience, gustiness and sounds like metal/plastic/cardboard (Baldan et al; Fig 1 and Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sound descriptors taught by Baldan as user defined input in the sound synthesis system of taught by Wyse et al. The motivation to do so would have been to enhance the quality of the sound being outputted.

Regarding claim 32, Wyse et al in view of Fay et al disclose the sound synthesis system according to claim 1, but do not expressly disclose wherein the number of different classes of sound that can be generated by sound effect objects is 100; wherein classes of sound include nature, animals, weapons, alarms/ringing, impacts and machinery. However, in the same field of endeavor, Baldan et al disclose a sound synthesis system wherein the number of different classes of sound that can be .

Conclusion

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651